internal_revenue_service number release date index number ---------------------------- ------------------------------ ------------------------------------------- ------------- -------------------------------------- -------------------------- ------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp b02 plr-136525-07 date november ---------------------------- ---------------------------------- ------------------------------------ legend distributing ------------------------------------------------------------------- ---------------------------------------------------------------------------- controlled ------------------------------------------------------------------------- ---------------------------------------------------------------------------- sub -------------------------------------------------------------------- ----------------------------------------------------------------------------------- sub -------------------------------------------------------------------- ----------------------------------------------------------------------------------- llc -------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------- business a business b asset -------------------------------------------------- ------------------------------------------- ------------------------------------------- ------------------------------------ -------------------- -- -- ---- --------------- ----------------- -------------------- ------------------------------------------------------------------------ plr-136525-07 a b c d e state x entity ------------------------------------------------------------------------------------------------ dear this letter responds to your date letter requesting rulings on certain federal_income_tax consequences of the proposed transaction described below the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 facts privately held distributing is the common parent of an affiliated_group filing a consolidated federal_income_tax return the distributing group distributing has outstanding both common and preferred_stock plr-136525-07 the distributing group and its foreign subsidiaries none of which are relevant to the proposed transaction are engaged in business a and business b distributing and its direct and indirect subsidiaries conduct business a and will continue to do so following the proposed transaction controlled will conduct business b directly and through its wholly owned subsidiary sub other than the assets identified below as being owned by sub and sub distributing currently owns and operates directly all the assets associated with business b distributing owns all the stock of sub and sub and is the sole member of llc sub is engaged directly in business b and owns certain business b assets sub is engaged directly in business a sub 2’s assets include intercorporate debt of dollar_figurea owed by distributing to sub and acquired by sub in the ordinary course of business the taxpayer has represented that the issue_price and basis of the intercorporate debt equals the debt’s fair_market_value sub 2’s assets also include asset which is a business b asset asset makes up less than b of the fair_market_value of sub 2’s gross assets and less than b of the fair_market_value of its net assets llc is a limited_liability_company that is disregarded as a separate_entity for federal tax purposes pursuant to sec_301_7701-3 llc currently has no assets and is not engaged in any activities controlled will be newly formed by distributing with a nominal amount of cash the issued and outstanding_stock of controlled will consist of the same classes common and preferred and the same number of shares in each class as the distributing stock financial information has been received indicating that business a and business b each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing wishes to separate business a from business b by transferring business b to controlled and distributing the controlled stock to distributing’s shareholders pro_rata the purpose of the proposed transactions is i to enhance the performance of the businesses in distributing and controlled by resolving problems that arise from or are exacerbated by the operation of different businesses within a single affiliated_group by enabling more focused management attention to the particular characteristics and needs of these businesses and ii to enhance the protection of business a from the risks of business b which may require borrowing to realize its long-term potential the corporate business purposes proposed transaction plr-136525-07 to achieve the corporate business purposes distributing has proposed the following transactions collectively the proposed transaction i distributing and sub will adopt a plan_of_liquidation by merger sub will merge under state x law into llc the merger with llc surviving after the merger distributing will continue to own all of the ownership interests in the llc and llc will continue to be a disregarded_entity as a result for federal tax purposes distributing will be treated as receiving and directly holding the assets of sub including asset and the intercorporate debt owed to sub by distributing will be extinguished llc will transfer asset to distributing ii iii distributing will transfer to wholly owned controlled a all of the assets associated with business b that are held directly by distributing including asset the business b direct assets b all of the stock of sub c dollar_figurec of cash the cash and d the option described below collectively the contributed assets and in exchange for such assets controlled will assume certain liabilities associated with business b and will issue to distributing all the outstanding_stock of controlled consisting of common_stock and preferred_stock the controlled asset exchange the number of shares of the controlled common_stock and the controlled preferred_stock issued will be equal to the number of shares of the distributing common_stock and the distributing preferred_stock respectively then outstanding iv distributing will distribute the controlled common_stock to the holders of the distributing common_stock and the controlled preferred_stock to the holders of the distributing preferred_stock in each case pro_rata the distribution the option to be transferred to controlled will give controlled the right to purchase certain of distributing’s retained business b assets for a period of d days from the date controlled receives notice that the asset has ceased to be useful in distributing’s business the option will be exercisable for e years from the date of the distribution the exercise price of the option will be equal to the fair_market_value of the business b asset as of the date of controlled’s exercise of the option the transfer of a limited number of business b direct assets the delayed transfer assets may be delayed briefly due to the resolution of legal impediments that may not be completed by the date of the controlled asset exchange distributing will transfer such assets to controlled as soon as distributing obtains the approvals and consents that are necessary to remove such impediments at all times subsequent to the controlled asset exchange controlled will have the right to receive the delayed transfer assets plr-136525-07 in connection with the proposed transaction distributing and controlled will enter into a master separation agreement and certain ancillary agreements relating to administrative and other services and office facility leasing and a tax_sharing_agreement that will set forth each party’s rights and obligations regarding tax matters for periods before and after the date of the distribution collectively the separation agreements payments made between distributing and controlled or their respective subsidiaries pursuant to the separation agreements will reflect arm’s length rates representations the merger the following representations are made with respect to the merger a distributing and sub will adopt a plan_of_liquidation by merger the plan of b c d e f g liquidation and the merger will occur pursuant to such plan distributing on the date of adoption of the plan_of_liquidation and at all times until the effective date of the merger will be the owner of at least percent of the single outstanding class of sub stock no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan_of_liquidation of sub by operation of state x law all transfers from sub to llc pursuant to the plan_of_liquidation will occur on the effective date of the merger all of the stock of sub will be redeemed and cancelled and sub will cease to exist for federal_income_tax purposes at the effective time of the merger sub will retain no assets following the merger sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation h other than the transfer of asset described in step iii of the proposed transaction no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the plan_of_liquidation i other than the transfer of asset described in step iii of the proposed transaction the merger of sub will not be preceded or followed by the plr-136525-07 j k l reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined immediately after the distribution and by application of the constructive_ownership rules of sec_318 of the code as modified by sec_304 prior to adoption of the plan_of_liquidation no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the plan_of_liquidation sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan_of_liquidation and immediately before the merger m other than the intercorporate debt owed by distributing to sub created in the ordinary course of business there is no intercorporate debt existing between distributing and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of the adoption of the plan_of_liquidation n distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code o all other transactions that will be undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of sub have been fully disclosed p no election will be made under the treasury regulations promulgated under sec_7701 that would cause llc to be classified as other than an entity disregarded as separate from its owner for federal_income_tax purposes the controlled asset exchange and the distribution the following representations are made with respect to the controlled asset exchange and the distribution plr-136525-07 q any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities r no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation s the five years of financial information submitted on behalf of business a conducted by distributing’s separate_affiliated_group as defined in sec_355 the distributing sag is representative of the distributing sag’s present operation of business a and with regard to business a there have been no substantial operational changes since the date of the last financial statements submitted t the five years of financial information submitted on behalf of business b is representative of the present operation of business b and with regard to business b there have been no substantial operational changes since the date of the last financial statements submitted u following the proposed transaction the distributing sag will continue the active_conduct of business a and controlled and members of its separate_affiliated_group the controlled sag will continue the active_conduct of business b in each case independently and with their separate employees v the distribution is carried out for the corporate business purposes the distribution is motivated in whole or substantial part by one or more of these corporate business purposes w the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both x the total adjusted bases and fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the sum of the total liabilities if any assumed within the meaning of sec_357 by controlled plus any liabilities to which the transferred assets are subject y the liabilities assumed in the transaction as determined under sec_357 if any and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred z the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies if any is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect plr-136525-07 before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property aa no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock other than i that arising in the ordinary course of business ii pursuant to certain service agreements and office facility lease agreements between distributing and controlled or iii pursuant to indemnity or similar obligations arising under the separation agreements bb immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 cc payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length dd no two parties to the transaction are investment companies as defined in sec_368 and iv ee for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or 50-percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the distribution ff for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or 50-percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the distribution plr-136525-07 gg the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation hh immediately after the transaction as defined in sec_355 no person will hold a percent or greater interest as defined in sec_355 in distributing or controlled ii neither the distributing preferred_stock nor the controlled preferred_stock is jj nonqualified_preferred_stock as defined in sec_351 distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the distribution kk controlled will not elect to be an entity within three years after the effective date of the proposed transaction ll controlled will not be liquidated within the meaning of sec_331 through of the code within three years after the effective date of the proposed transaction mm except for intra-family gifts and transfers by reason of death no more than percent of the stock of controlled will be sold redeemed for property within the meaning of sec_317 of the code or otherwise transferred during the three- year period after the effective date of the proposed transaction for purposes of this representation each share of controlled preferred_stock is equivalent to shares of controlled common_stock rulings the merger based solely on the information and representations submitted we rule as follows on the merger the merger will be treated as a complete_liquidation of sub within the meaning of sec_332 sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub in the merger sec_336 and sec_337 no gain_or_loss will be recognized by distributing in the merger sec_332 plr-136525-07 distributing’s basis in each asset deemed received from sub in the merger will equal the basis of that asset in the hands of sub immediately before the merger sec_334 distributing’s holding_period in each asset deemed received from sub in the merger will include the period during which that asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 2’s earnings_and_profits are reflected in distributing’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the merger sec_381 sec_1_381_c_2_-1 and sec_1 a any deficit in earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of the merger sec_381 no income gain deduction or loss will be recognized by sub or distributing upon the extinguishment of the intercorporate debt in the merger the controlled asset exchange and the distribution based solely on the information and representations submitted we rule as follows on the controlled asset exchange and the distribution the controlled asset exchange together with the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of the contributed assets to controlled in exchange for the controlled common_stock and controlled preferred_stock and the assumption by controlled of liabilities of distributing in the controlled asset exchange sec_357 and sec_361 the aggregate basis of the controlled common_stock and the controlled preferred_stock in the hands of distributing immediately after the controlled asset exchange will be equal to distributing’s aggregate basis in the contributed assets immediately before the controlled asset exchange reduced by the plr-136525-07 amount of any liabilities other than liabilities excluded under sec_357 assumed by controlled sec_358 and d such aggregate basis will be allocated between the controlled common_stock and the controlled preferred_stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 no gain_or_loss will be recognized by controlled upon the receipt of the contributed assets in exchange for the controlled common_stock and controlled preferred_stock sec_1032 the basis of each asset received by controlled in the controlled asset exchange will equal the basis of that asset in the hands of distributing immediately prior to its transfer sec_362 the holding_period of each asset received by controlled in the controlled asset exchange will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing in connection with the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of any shareholder of distributing on the receipt solely of controlled stock in the distribution sec_355 each distributing shareholder's basis in a share of distributing stock as adjusted under sec_1_358-1 shall be allocated between the share of distributing stock with respect to which the distribution is made and the share of controlled stock received with respect to the share of distributing stock in proportion to their fair market values if a distributing shareholder that purchased or acquired shares of distributing stock on different dates or at different prices is not able to identify which particular share of controlled stock is received with respect to a particular share of distributing stock the shareholder may designate which particular share of controlled stock is received with respect to a particular share of distributing stock provided the designation is consistent with the terms of the distribution sec_358 b and c and sec_1_358-2 the holding_period of the controlled stock received by a distributing shareholder in the distribution will include the holding_period of the distributing stock with respect to which the distribution is made provided the distributing stock is held as a capital_asset in the hands of the distributing shareholder on the date of the distribution sec_1223 plr-136525-07 earnings_and_profits of distributing if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 distributing’s transfer of the delayed transfer assets to controlled will occur pursuant to the plan_of_reorganization that includes the transfer of the other contributed assets to controlled and the distribution sec_1_368-2 payments made between any of distributing and controlled and their respective affiliates under the separation agreements regarding liabilities indemnities or other obligations that i have arisen or will arise for a taxable_period ending on or before the distribution or for a taxable_period beginning before and ending after the distribution and ii will not become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution see 344_us_6 73_sct_71 97_led_6 1952_2_cb_136 revrul_83_73 1983_1_cb_84 a transfer of property by distributing to controlled pursuant to an exercise of the option will not be treated as part of the plan_of_reorganization but will be taxable to distributing as a separate transaction caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether llc qualifies as a disregarded_entity under sec_301_7701-3 ii whether the distribution satisfies the business_purpose requirement of sec_1_355-2 iii whether the distribution is being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled see sec_355 and sec_1_355-2 iv whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 or plr-136525-07 vi the federal_income_tax consequences of any payments made in continuing transactions between distributing and any member of its consolidated_group and controlled or any member of its consolidated_group procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling sincerely _____________________________ frances kelly assistant to the branch chief branch office of associate chief_counsel corporate cc
